PER CURIAM.
The State of Florida filed an information charging the appellees with violation of statutes of this State by the possession of marijuana, all parts thereof. The basis for the issuance of the search warrant was information obtained from confidential informants.
At a motion to suppress hearing, the trial court required the State to produce the names of the confidential informants or, in lieu thereof, suffer the dismissal of the information. The State declined to disclose the names and, therefore, the information was dismissed. This appeal ensued.
Subsequent to the rendition of the order involved in this case, decisions were rendered in Jackson v. State, Fla.App.1975, 307 So.2d 188; State v. Davis, Fla.App.1975, 308 So.2d 539. These decisions appear to be controlling in the instant cause. Therefore, the order under review be and the same is hereby reversed upon said authorities, with directions to the trial court to reinstate the information, as the defendants [upon the record then presented to the trial judge] were not entitled to the names of the confidential informants.
Reversed and remanded, with directions.